Steven Ray Chilcutt a/k/a Steven Ray Chuilcutt



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-231-CR





STEVEN RAY CHILCUTT A/K/A 

STEVEN RAY CHUILCUTT	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM
 
OPINION
(footnote: 1)


------------

Appellant Steven Ray Chilcutt a/k/a Steven Ray Chiulcutt appeals his conviction for sexual assault of a child.  In a single point he complains that the evidence is legally insufficient to support his conviction because it does not prove penetration of the victim’s female sexual organ.  We affirm.



I.  FACTS

D.H., the daughter of appellant’s girlfriend, testified that appellant stuck his finger in her vagina; that his finger went between her outer folds; that penetration into her vagina started when she was approximately fifteen; and that he put his finger inside her female sexual organ.  Also, appellant signed a confession, admitting in part as follows:

Then we were discussing about masturbation again.  She still  didn’t understand. . . .  I asked her permission if I could show a demonstration by pointing at vagina and showed her what to do.  She didn’t understand about the concept. . . .  Then with her permission again demonstrated the process with finger for a couple of minutes. . . .  When this happened I was in chair.

Further, Nurse Donna Duclow, a coordinator of the sexual assault examiner program at John Peter Smith Hospital, received an outcry from D.H. in March of 2002.  She testified that D.H. said there were five such assaults and identified appellant as the perpetrator.  In contrast to the foregoing evidence, D.H. testified that his actions were “swiping and touching.”

A.  Standard of Review

Evidence is legally sufficient if, when viewed in the light most favorable to the verdict, a rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.  
Jackson v. Virginia
, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); 
Burden v. State
, 55 S.W.3d 608, 612 (Tex. Crim. App. 2001).

II.  CONCLUSION

Applying the appropriate standard of review to this evidence, we hold it is legally sufficient to establish penetration.  Thus, we overrule appellant’s point and affirm the trial court’s judgment.







BOB MCCOY

JUSTICE



PANEL A:	CAYCE, C.J.; GARDNER and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: February 5, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.